COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Aaron K. Young, Guardian of the Estate of his daughter, K.K.Y., a
                         minor v. Kristin Cannon Kirby

Appellate case number:   01-14-00115-CV

Trial court case number: 409410

Trial court:             Probate Court No. 2 of Harris County

        On April 2, 2014, appellant Aaron K. Young filed a Motion to Abate the Clerk’s
Transcript. Although no certificate of conference was included in the motion, we find good
cause to suspend Texas Rule of Appellate Procedure 10.3 and rule on the motion prior to the
expiration of 10 days. See TEX. R. APP. P. 2, 10.3.
       The due date for the reporter’s record is extended to May 5, 2014. Appellant shall
provide a status report to this Court regarding the outcome of mediation and settlement
negotiations by May 5, 2014.
       It is so ORDERED.

Judge’s signature: _______/s/ Rebeca Huddle
                   X Acting individually  Acting for the Court


Date: April 3, 2014